Citation Nr: 1113379	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a skin disorder diagnosed as psoriasiform chronic dermatitis.

2.  Entitlement to service connection for skin disorders other than psoriasiform chronic dermatitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally, the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Board notes that this appeal stems from a March 2009 RO rating decision which denied two separate claims: 1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin "condition" (claimed as itching all over body/rash) and 2) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin "rash" associated with herbicide exposure (claimed as chloracne and diagnosed as eczema).

Notably, the RO issued unappealed rating decisions in October 2002 and February 2004 which considered a diagnosis of psoriasiform chronic dermatitis.  As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As such, the Board must initially review this claim under the standard as to whether new and material evidence has been presented to reopen the claim.  38 U.S.C.A. § 5108.

However, evidence of record since the February 2004 RO rating decision reflects additional/differential diagnoses of eczema, prurigo nodularis, lichen simplex chronicus (LSC) and lichenoid drug eruption.  Generally, a claimant does not raise a new claim for adjudication purposes by merely restyling the service connection issue being sought, or raising a new theory of etiology, when the underlying claimed disability has been finally adjudicated.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  A service connection claim involves all possible theories of entitlement.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

Nonetheless, a new claim can be raised with the submission of a diagnosis not previously considered.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  In light of the principle enunciated in Boggs, the Board has rephrased the issues listed on the title page to better reflect the appropriate standard of review for each diagnosis of record.

With regard to the merits of both claims, the Board must unfortunately delay adjudication of these claims to obtain clearly relevant VA clinical records identified by the Veteran.  In this respect, in a VA Form 21-4138 received in March 2003, the Veteran advised the RO that VA conducted two biopsy studies of his skin condition on March 25, 2003.  These records have not been associated with the claims folder.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  As the Veteran holds differential diagnoses for his skin disorder(s), and as he seeks presumptive service connection as being due to herbicide exposure, the VA biopsy studies in March 2003 are clearly relevant to the claims on appeal.  As such, this claim must be remanded to obtain relevant VA records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records of VA treatment for his skin disorder(s) since at least 2003, to include the reported biopsy studies performed in March 2003.

2.  Thereafter, readjudicate the claims as listed on the title page.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

